NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 22 February 2021 under the After Final Consideration Pilot Program 2.0 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result, Claims 1, 3 & 6-21 are pending for review.
Allowable Subject Matter
Claims 1, 3 & 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses the claimed invention including a combustion chamber assembly, including a process & a kit for assembling the combustion chamber assembly, the combustion chamber assembly comprising first & second housing areas, an ignition element mount, an ignition element, a fluid flow space, an access opening, a closing element, a meshing area, etc., as discussed in the previous office action, the prior art of record fails to show the above assembly in which the closing element comprises an outer meshing area supported by the outer surface of the wall & comprising an outer contact surface annularly surrounding the longitudinal axis of the closing element & oriented at right angles to the axis, as recited in independent Claims 1, 14 & 19; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 3, 6-13, 15-18, 20 & 21 are allowed as being dependent, either directly or indirectly, on at least one of independent Claims 1, 14 & 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/Daniel E. Namay/Examiner, Art Unit 3762